Citation Nr: 0903769	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  04-34 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for back pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel




INTRODUCTION

The veteran had active military service from October 1981 to 
January 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDING OF FACT

The veteran's low back pain (currently diagnosed as chronic 
low back strain) had its onset in service.


CONCLUSION OF LAW

A chronic low back strain was incurred in service.  
38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 
3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126, and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) describe 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  Upon receipt of a complete or 
substantially complete application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and notify the claimant and his or her 
representative, if any, of what information and evidence not 
already provided, if any, is necessary to substantiate, or 
will assist in substantiating, each of the five elements of 
the claim including notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

In light of the favorable decision contained herein, that is, 
the granting of the claim, it is clear that sufficient 
evidence was developed in this case in this respect.  To the 
extent that there may be any deficiency of notice or 
assistance, the Board finds that there is no prejudice in 
proceeding with the veteran's claim given the favorable 
nature of the Board's decision. 

The veteran claims he is entitled to service connection for 
low back pain that had its onset in service.  

The veteran's service treatment records show that the veteran 
reported having recurrent back pain in a December 1999 
examination and in his September 2001 separation examination.  
At the December 1999 examination the examiner noted 
significant history of low back pain without acute flare up 
at that time.  At a separation examination in September 2001, 
the veteran again reported recurrent back pain to which the 
examiner noted that the veteran complained of "arthritis."  
No objective finding of a spine disorder was made however.

Post-service private treatment records from August 2002 to 
February 2003 show the veteran was evaluated in August 2002 
for new patient care.  Review of systems was positive for 
back pains; however, no treatment is seen in this record or 
any following records.  The veteran has not identified any 
treatment at a VA medical facility for his complaints of low 
back pain.

The veteran's claim was previously before the Board in May 
2007.  The Board remanded the veteran's claim to obtain a VA 
examination to determine the diagnosis of any current low 
back disorder and an opinion as to its etiology.  The veteran 
underwent the instructed VA examination in March 2008.  The 
veteran reported being treated in service in 1999 for 
complaints of mild back pain after he tried lifting a heavy 
water heater and strained his back.  The examiner noted that 
the veteran's service treatment records note complaints of 
back pain in 1999 and again in 2001 at the separation 
examination, but that no acute complaints of pain are noted.  
The veteran reported that he has always had pain and he has 
been able to deal with it, but it has now gotten worse. On 
physical examination, the veteran had limitation of forward 
flexion with pain on motion.  The examiner diagnosed the 
veteran to have "lumbago" or low back strain.  In rendering 
the requested medical opinion, the examiner opined that the 
veteran's current low back condition is less likely as not 
caused by or a result of service.  However, in providing his 
rationale for this opinion, the examiner stated that the 
veteran's current low back condition "may be in some part 
due to the injury/strain he sustained while in the service.  
However, he has gained about 100 pounds (by his own 
admission) since his military discharge, and this may be the 
major reason for the worsening back pain."  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  Nevertheless, when, after considering all 
the evidence, a reasonable doubt arises regarding a 
determinative issue, the benefit of the doubt shall be given 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

After considering all the evidence and resolving any 
reasonable doubt in favor of the veteran, the Board finds 
that service connection for low back strain is warranted.  
The veteran had complaints of low back pain in service, which 
was not noted to be acute.  Within a year after service, he 
reported having back pains to his primary doctor in 
establishing care with him.  Finally, although the examiner 
gave an opinion that the veteran's low back strain was less 
likely than not a result of military service, he then 
contradicts himself by saying that the veteran's current low 
back condition "may be in some part due" to the reported 
injury in service.  Furthermore, the examiner's additional 
statement about the veteran's weight gain being the cause of 
the "worsening" of his back pain further lends doubt to the 
initial negative opinion given by the examiner.  Thus a 
reasonable doubt is raised by the evidence as to the onset of 
the veteran's low back strain being in service.  The evidence 
is, therefore, in equipoise and reasonable doubt is resolved 
in favor of granting service connection.

For the foregoing reasons, service connection for a chronic 
low back strain is granted.


ORDER

Entitlement to service connection for a chronic low back 
strain is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


